Citation Nr: 1201322	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-39 476	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a left elbow disorder. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1982 to November 1982, from June 2004 to November 2005 and from May 2009 to June 2010. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his December 2007 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  However, in August 2010 the Veteran explicitly withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  Accordingly, the request for a hearing has been withdrawn.

In October 2010 the Board remanded the Veteran's claim for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

The Veteran's left elbow disorder was noted on his pre-deployment form prior to his 2004 to 2005 period of active service, and that condition and did not undergo a clinically identifiable permanent increase in severity beyond natural progression during that any period of active service.  




CONCLUSION OF LAW

The Veteran's left elbow disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A.§§ 1110, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated December 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded two separate VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a left elbow disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the appellant fails to demonstrate any one element, denial of service connection will result.

Service connection is also available for a preexisting condition provided that condition was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease may be presumed to have been aggravated by active service where there is an increase in disability during service.  If there is no increase in severity of the disability, aggravation will not be presumed.  In order to rebut any presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137.  

Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition has worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran first claimed entitlement to service connection for a left elbow disorder along with several other conditions in November 2005.  In a March 2006 rating decision the RO granted entitlement to service connection for several conditions, but denied entitlement to service connection for a left elbow disorder, finding that a left elbow disorder preexisted service and that there was no evidence that such a condition had permanently worsened as a result of service.  The Veteran submitted a Notice of Disagreement (NOD) in June 2006.  The RO issued a Statement of the Case (SOC) in August 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2007.  The Veteran's claim first came before the Board in October 2010, at which time it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The relevant evidence of record includes service treatment records, VA treatment records, VA examination reports and written statements from the Veteran.  The Veteran's service treatment records are entirely negative for any findings or treatment related to his left elbow with the exception of a July 2004 pre-deployment health assessment wherein the Veteran noted having tendonitis of the elbow and surgery in 2002.  

In January 2006 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he had a history of pre-service tennis elbow on his left side and that he had surgery to correct that condition.  He stated that while service in Iraq from 2004 to 2005 he developed occasional flare-ups of pain in his left elbow that resulted in additional motion loss.  He treated these flare-ups with rest and they were generally better in one to two days.  He stated that his left elbow is currently asymptomatic in terms of any pain, loss of range of motion, swelling or pain on repetitive motion.  Physical examination of the left elbow showed a well-healed surgical scar over the lateral epicondyle of the elbow.  There was mild tenderness on palpation of that area.  There was no erythema and no pain on movement or increased pain on repetitive movement.  Full range of motion was noted.  

In his June 2006 Notice of Disagreement (NOD) the Veteran again stated that he had surgery on his elbow prior to going on active duty.  He reported that he aggravated his left elbow condition while deployed to Iraq and that he did not seek treatment because he knew there was nothing that could be done.  He stated that it took approximately two months for the pain in his left elbow to abate.  In his December 2007 Substantive Appeal (VA Form 9) the Veteran stated that the overuse of his left arm while deployed caused his tendonitis.  He reported that he can feel the tendon harden up and that it then burns.  The Veteran's VA treatment records are negative for any findings pertaining to the Veteran's left elbow. 

In December 2010 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported that his left elbow problems began in 2002 while working for a lumber company.  He stated that he had problems for about two months before undergoing surgery for the condition.  The Veteran indicated that it took approximately two months for his left elbow to heal after the surgery and that his elbow subsequently felt much better.  He reported that while on deployment from 2004 to 2005 he started having some burning pain over his left elbow and experienced a locking sensation, but that after he was released in 2005 his elbow settled down again and he has not had any more burning pain at all.  He did report that he still has occasional locking episodes.  The Veteran stated that he is not having any problems with his elbow other than intermittent locking, which occurs approximately two to three times per week.  Physical examination revealed a two inch lateral oblique scare over the lateral aspect of the elbow.  There were no nodules and no fibrosis or tenderness, even on deep palpation.  Range of motion was noted as excellent.  The examiner noted that he could not general any crepitans or locking, and that the only finding was some point tenderness at the olecranon fosse posteriorly.  Radiographic imagery did not reveal any loose bodies or abnormalities with the exception of a 1 millimeter round, loose body within the olecranon fossas above the tip of the olecranon.  The examiner stated that the Veteran had a flare-up of his previously existing left elbow disorder while in service, but that this flare-up was transient and settled down completely in terms of pain and discomfort.  The examiner stated that there were no current functional deficits and that the occasional locking was a residual of the Veteran's pre-service injury.  The examiner opined that the Veteran's current left elbow condition is not unusual considering his history and that there was no evidence that military service had produced any lasting or chronic aggravation of the expected post-operative condition of his left elbow.  

After a thorough review of all of the evidence in the claims file the Board finds that entitlement to service connection is not warranted.  The entirety of the evidence shows that the Veteran's left elbow disorder preexisted his 2004 to 2005 period of active duty.  Because a left elbow disorder was listed on the Veteran's pre-deployment form the presumption of soundness does not apply.  

Accordingly, the issue is whether or not the Veteran's left elbow disorder was permanently worsened beyond normal progression during either his 2004 to 2005 period of active service or his 2009 to 2010 period of active service.  Significantly, the Veteran did not seek treatment for his left elbow disorder at any time during those periods.  Moreover, the VA examination reports of record show that the Veteran has stated that his left elbow disorder has been asymptomatic with the exception of occasional episodes of locking.  Finally, the December 2010 VA examiner noted that the Veteran's present left elbow condition, including his locking episodes, is not indicative of any lasting or chronic aggravated of the expected post-operative condition.  

Based on the clinical findings and the evidence of record, the Board finds that the Veteran's left elbow disorder was not worsened by any periods of active duty service or active duty training.  Accordingly, the claim must be denied. 



ORDER

Entitlement to service connection for a left elbow disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


